         Case 1:20-cv-03676-AT-SN Document 1 Filed 05/12/20 Page 1 of 4




GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York
By: JOSHUA E. KAHANE
Assistant United States Attorney
86 Chambers Street, Third Floor
New York, New York 10007
Tel. No.: (212) 637-2699
Fax No.: (212) 637-2786
E-mail: joshua.kahane@usdoj.gov

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
  EMMANUEL A. ADIGUN,
                                                   NOTICE OF REMOVAL
                 Plaintiff,
                                                   20 Civ. 3676 (___)
                         v.
                                    From the Supreme Court of the State of New
  INTERNAL REVENUE SERVICE, SOCIAL York, County of Bronx, Index No.
  SECURITY ADMINISTRATION, ECMC, 260664/2019
  PREMIER CREDIT OF N. AMERICA, NYS
  HIGHER EDUCATION SERVICES, and
  WACHOVIA EDUCATIONAL SERVICES,

                 Defendants.


       PLEASE TAKE NOTICE THAT Defendants the Internal Revenue Service (the “IRS”) and

the Social Security Administration (the “SSA”) (collectively, the “Government”) by and through

their attorney, Geoffrey S. Berman, United States Attorney for the Southern District of New York,

hereby remove the above-captioned action to the United States District Court for the Southern

District of New York. The grounds for removal are as follows:

       1.     On or about August 29, 2019, pro se plaintiff Emmanuel A. Adigun (“Plaintiff”)

filed an order to show cause (Index No. 260664/2019) in the Supreme Court of the State of New

York, Bronx County (“New York State Supreme Court”), naming as defendants the IRS and the

SSA. The order to show cause also named non-government defendants— Educational Credit


                                               1
         Case 1:20-cv-03676-AT-SN Document 1 Filed 05/12/20 Page 2 of 4




Management Corporation (“ECMC”), Premier Credit of N. America, NYS Higher Education

Services, and Wachovia Educational Services. A true and correct copy of the order to show cause

with T.R.O. in civil action (the “OTSC”) is attached hereto as Exhibit 1.

       2.      On November 25, 2019, the New York State Supreme Court granted the OTSC

against ECMC on default, but denied the OTSC to the other named defendants because the court

was not satisfied that they were properly served. A true and correct copy of this decision is

attached hereto as Exhibit 2.

       3.      On or about February 5, 2020, defendant ECMC filed a Notice of Motion to Vacate

Order Granting Plaintiff’s Order to Show Cause with T.R.O. Entered on Default Against

Educational Credit Management Corporation Pursuant to CPLR § 5015(a)(1). A true and correct

copy of this document is attached hereto as Exhibit 3.

       4.      The OTSC requested that the court stop the SSA’s monthly deductions from

benefits otherwise payable to Plaintiff with the deducted amounts to be paid to ECMC on account

of debts that SSA understood Plaintiff owed to ECMC, based on Plaintiff’s claim that his

obligations to ECMC were fulfilled. The OTSC further requested an order directing the IRS to

discontinue any diversion of Plaintiff’s tax refunds to ECMC, again, based on Plaintiff’s claim that

his obligations to ECMC were fulfilled. See OTSC. Plaintiff also requested that the SSA refund

to him all of the monies that it previously withheld from his benefits and paid to ECMC, and that

the IRS refund him all of the tax refund offsets that the IRS paid to ECMC. Id. In addition,

Plaintiff asked the court to stay all collection actions, pending the hearing and determination of the

originating motion on notice. Id.

       5.      This action may be removed pursuant to 28 U.S.C. § 1442(a)(1) because it names

an agency of the United States as defendant. In addition, Plaintiff’s claims potentially implicate



                                                  2
          Case 1:20-cv-03676-AT-SN Document 1 Filed 05/12/20 Page 3 of 4




federal defenses such as sovereign immunity. See F.D.I.C. v. Meyer, 510 U.S. 471, 475 (1994)

(“Absent a waiver, sovereign immunity shields the Federal Government and its agencies from

suit.”). Accordingly, under § 1442(a)(1), this action may be removed to this Court. See Parker v.

Della Rocco, 252 F.3d 663, 665 & n.2 (2d Cir. 2001) (“[I]t is plain that plaintiff’s . . . claims . . .

implicate federal defenses such as sovereign immunity . . . .”).

         6.      Removal pursuant to Section 1442(a)(1) is timely under 28 U.S.C. § 1446(b).

Section 1446(b)(1) authorizes removal “within 30 days after the receipt by the defendant, through

service or otherwise, of a copy of the initial pleading setting forth the claim for relief upon which

such action or proceeding is based, or within 30 days after the service of summons upon the

defendant if such initial pleading has then been filed in court and is not required to be served on

the defendant, whichever period is shorter.” On information and belief, the SSA and IRS have

never been served in the state court action.

         7.      Venue is proper in this district under 28 U.S.C. §§ 1441(a) and 1442(a) because the

state court where the action is pending is located in this district.

         8.      Pursuant to 28 U.S.C. § 1446(d), all adverse parties are being provided with written

notice of the filing of this Notice of Removal.

Dated:        May 12, 2020
              New York, New York

                                                Respectfully submitted,

                                                GEOFFREY S. BERMAN
                                                United States Attorney for the
                                                Southern District of New York

                                By:             /s/ Joshua E. Kahane
                                                JOSHUA E. KAHANE
                                                Assistant United States Attorney
                                                86 Chambers Street, Third Floor
                                                New York, New York 10007

                                                   3
        Case 1:20-cv-03676-AT-SN Document 1 Filed 05/12/20 Page 4 of 4




                                         Tel.: (212) 637-2699
                                         Fax: (212) 637-2786
                                         E-mail: joshua.kahane@usdoj.gov


Cc: Emmanuel A. Adigun
    3605 Marolla Place
    Bronx, New York 10466
    Tel.: (718) 798-6041
    Fax: (718) 798-6042
    remexwal@optonline.net
    Plaintiff pro se

   Law Offices of Kenneth L. Baum LLC
   Kenneth L. Baum, Esq.
   167 Main Street
   Hackensack, NJ 07601
   Tel.: (201) 853-3030
   kbaum@kenbaumdebtsolutions.com
   Attorney for ECMC

   Premier Credit of North America
   P.O. Box 19309
   Indianapolis, IN 46219
   Defendant

  Wachovia Educational Services
  P.O. Box 3077
  Winston-Salem, NC 27102
  Defendant

   NYS Higher Education Services Corp.
   99 Washington Avenue, Room 1430
   Albany, NY 12255
   Defendant




                                           4
